Citation Nr: 1709727	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  13-00 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right eye condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA). 

A hearing was held in April 2016 in St. Petersburg, Florida before Kathleen K. Gallagher, a Veteran's Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case. A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To procure a new VA examination and to obtain all relevant, outstanding treatment records. 

At his last VA examination, in April 2010, the Veteran was seen "to be evaluated for aircraft detergent getting in right eye several times while in the service causing progressively decreased blurry/out of focus vision ever since." The examiner noted "[t]he veteran states the retinal detachment and tears are not associated or a reult [sic] of the events that occurred while in service." Based on the complete examination and a review of the Veteran's claims file, the examiner concluded there was no nexus between the Veteran's right eye condition and chemical exposure. The examiner found there was "[n]o evidence of traumatic injury or permanent damage as a result of chemical exposure." A review of the Veteran's service treatment records, however, shows he was treated for solvent in his right eye in May 1973 and November 1973. The May 1973 incident led to a mild conjunctival infection. The examiner mentioned the 1973 treatment, but found that the eye examination report supported her conclusion that there was no traumatic injury or permanent damage as a result of chemical exposure. 

Furthermore, the examiner indicated "[t]he veteran has undergone other several unfortunate events that are unrelated to the chemical exposure and that have led to decreased vision." The examiner has failed to indicate, however, what events occurred and the Veteran credibly testified at his April 2016 Board hearing that he did not know the unfortunate events to which the examiner referred. As the April 2010 examiner relied on incorrect and incomplete information to reach the conclusion that the Veteran's eye condition was not related to service, the Board finds that the examination was inadequate. Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision.")

The Veteran also testified credibly at the April 2016 Board hearing that, after service, his retina detached on his right eye and he had four surgeries on the same eye. The Board recognizes that the Veteran may competently report a diagnosis from a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007). The surgeries and follow up treatment were provided by Dr. Gremillion, a private optometrist. The Veteran testified Dr. Gremillion provided him with an opinion that his detached retina could have been from his in-service injury but it was not associated with the claims file. The Veteran indicated, however, that the optometrist has since retired. The Veteran also testified credibly that he is currently being treated at Bay Pines VA Medical Center, and he has to take a solution for his eyes twice a day to keep his eye pressure down. Neither the private treatment records nor the VA medical center treatment records have been associated with the claims file. 




Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding VA treatment records with the claims file, including records from Bay Pines VA Medical Center. 

2. Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claims, including from Dr. Gremillion. He should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.

3. When the above development has been completed, schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and etiology of his right eye condition.

The claims file, to include the files on VBMS and VVA, should be made available for review and the examination report should reflect that such review occurred. 

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed eye disability is related to service, including the incidents the Veteran was treated for in May 1973 and November 1973

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor as it is to find against it.

The reviewer must include in the medical report the rationale for any conclusions expressed, to include descriptions of the medical processes involved and citation to relevant medical literature/treatise as necessary. The report should include discussion of the May 1973 and November 1973 in-service treatment. A report containing unsupported/unexplained conclusions will be returned as inadequate.  If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4. To help avoid future remand, ensure that all requested actions have been accomplished in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).

5. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




